                                                                                                  Case 13-18735-mkn              Doc 313    Entered 05/06/21 16:23:14    Page 1 of 9




                                                                                              1   Jacob L. Houmand, Esq. (NV Bar No. 12781)               Electronically Filed On: May 6, 2021
                                                                                                  Email: jhoumand@houmandlaw.com
                                                                                              2   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                  Email: bsims@houmandlaw.com
                                                                                              3   HOUMAND LAW FIRM, LTD.
                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              4   Las Vegas, NV 89148
                                                                                                  Telephone:    702/720-3370
                                                                                              5   Facsimile:    702/720-3371

                                                                                              6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                  UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                            DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10       In re:                                         Case No. BK-S-13-18735-MKN
                                                                                                                                                     Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                             11       SIX STAR CLEANING AND CARPET
                                                                                                      SERVICES, Inc.,                                APPLICATION TO EMPLOY PRAEMIA
                                                                                             12                                                      LAW, PLLC AS SPECIAL LITIGATION
                                                                                                                       Debtor.                       COUNSEL FOR LENARD
                                                                                             13                                                      SCHWARTZER, CHAPTER 7 TRUSTEE,
                                                                                                                                                     PURSUANT TO 11 U.S.C. §§ 327(e) AND
                                                                                             14                                                      328(a) AND FEDERAL RULE OF
                                                                                                                                                     BANKRUPTCY PROCEDURE 2014
                                                                                             15
                                                                                             16                                                      Date of Hearing:     June 9, 2021
                                                                                                                                                     Time of Hearing:     11:00 a.m.
                                                                                             17                                                      Place: Courtroom No. 2, Third Floor
                                                                                                                                                                          Foley Federal Building
                                                                                             18                                                                           300 Las Vegas Blvd., S.
                                                                                                                                                                          Las Vegas, NV 89101
                                                                                             19
                                                                                             20                                                      Judge: Honorable Mike K. Nakagawa1

                                                                                             21                Lenard Schwartzer (the “Trustee”), the duly appointed Chapter 7 Trustee in the above-

                                                                                             22   captioned bankruptcy case, by and through his counsel of record, Jacob L. Houmand, Esq. and

                                                                                             23   Bradley G. Sims, Esq. of the Houmand Law Firm, Ltd., hereby submits this Application to

                                                                                             24   Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7

                                                                                             25
                                                                                             26   1
                                                                                                   Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                                  U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                             27   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                  Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                             28
                                                                                                  States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                                                                                    -1-
                                                                                                  Case 13-18735-mkn        Doc 313     Entered 05/06/21 16:23:14        Page 2 of 9




                                                                                              1   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                              2   2014 (the “Application”).2

                                                                                              3          This Application is filed pursuant to 11 U.S.C. §§ 327 and 328 and Federal Rule of

                                                                                              4   Bankruptcy Procedure 2014. The Application is based on the following Memorandum of Points

                                                                                              5   and Authorities, the Declaration of Lenard Schwartzer In Support of Application to Employ

                                                                                              6   Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,

                                                                                              7   Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 (the

                                                                                              8   “Trustee Declaration”), the Declaration of Michael E. Avakian, Esq. In Support of Application to
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure
HOUMAND LAW FIRM, LTD.




                                                                                             11   2014 (the “Special Counsel Declaration”), all of which are filed separately and concurrently with

                                                                                             12   this Court pursuant to Local Rule 9014(c)(2). The Application is also based on the pleadings and

                                                                                             13   papers on file herein, and any argument that may be entertained at a hearing on the Application.3

                                                                                             14   A true and correct copy of the proposed order granting the relief requested in this Application is

                                                                                             15   attached hereto as Exhibit “1”.

                                                                                             16                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                             17                                  I.      STATEMENT OF FACTS

                                                                                             18   THE COMMENCEMENT OF LITIGATION AGAINST LABOR UNION

                                                                                             19          1.      On April 8, 2011, Six Star Cleaning and Carpet Services, Inc. (the “Debtor”), and

                                                                                             20   five other plaintiffs, commenced litigation against the Laborers International Union of North

                                                                                             21   America Local No. 872, Laborers International Union of North America Local No. 702, and

                                                                                             22   Tommy White (collectively, the “Union”) captioned Six Star Cleaning and Carpet Services, Inc.

                                                                                             23
                                                                                                  2
                                                                                                   Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                             24
                                                                                                  U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                             25   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                  Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                             26   States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                             27   3
                                                                                                    The Trustee also requests that the Court take judicial notice of all pleadings filed in the above-
                                                                                                  referenced bankruptcy case, including adversary proceedings, pursuant to Rule of Evidence 201,
                                                                                             28
                                                                                                  incorporated by reference by FRBP 9017.
                                                                                                                                                  -2-
                                                                                                  Case 13-18735-mkn        Doc 313      Entered 05/06/21 16:23:14         Page 3 of 9




                                                                                              1   et al. v. Laborers International Union of North America Local No. 872 et al. (Case No. 2:11-cv-

                                                                                              2   00524-LDG-CWH) in the United States District Court for the District of Nevada (the “District

                                                                                              3   Court Action”).

                                                                                              4          2.      The Debtor alleged the following claims for relief against the Union: (1)

                                                                                              5   discrimination; (2) alter ego; (3) breach of contract; (4) conversion; (5) fraudulent and intentional

                                                                                              6   misrepresentation; (6) fraud in the inducement; (7) intentional interference with present and future

                                                                                              7   contractual relations; (8) declaratory and injunctive relief – defamation; (9) defamation and

                                                                                              8   defamation per se; (10) intentional infliction of emotional distress; (11) negligent infliction of
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   emotional distress; and (12) harassment.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   THE DEBTOR’S BANKRUPTCY FILING
HOUMAND LAW FIRM, LTD.




                                                                                             11          3.      On October 14, 2013, the Debtor filed a voluntary petition under Chapter 11 of

                                                                                             12   Title 11 of the United States Code [ECF No. 1]4.

                                                                                             13          4.      On September 4, 2014, the Debtor’s Chapter 11 case was converted to Chapter 7

                                                                                             14   [ECF No. 118].

                                                                                             15          5.      On September 4, 2014, Dotan Y. Melech (“Trustee Melech”) was appointed as the

                                                                                             16   Chapter 7 Trustee in the Debtor’s bankruptcy case [ECF No. 120].

                                                                                             17          6.      On March 26, 2015, the Court in the District Court Action ordered that some of the

                                                                                             18   claims asserted by the Debtor against the Union are covered by an arbitration agreement and

                                                                                             19   should proceed in arbitration.

                                                                                             20          7.      Shortly after the Court in the District Court Action ordered that some of the claims

                                                                                             21   asserted by the Debtor against the Union should proceed to arbitration, the principal of the Debtor

                                                                                             22   employed the law firm of Wimberly, Lawson & Avakian (“WLA”) to advise him of the impact of

                                                                                             23   the ruling and the strength of the claims asserted against the Union.

                                                                                             24          8.      On March 1, 2016, Trustee Melech filed an Ex Parte Application to Employ

                                                                                             25   Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech, Chapter 7

                                                                                             26   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                             27
                                                                                                  4
                                                                                                    All references to “ECF No.” are to the numbers assigned to the documents filed in the above-
                                                                                             28
                                                                                                  captioned bankruptcy case as they appear on the docket maintained by the clerk of the court.
                                                                                                                                                   -3-
                                                                                                  Case 13-18735-mkn        Doc 313      Entered 05/06/21 16:23:14       Page 4 of 9




                                                                                              1   2014 [ECF No. 179], which sought authority to employ WLA to represent the Debtor’s

                                                                                              2   bankruptcy estate in the District Court Action.

                                                                                              3          9.      On March 1, 2016, the Court entered an Order Granting Ex Parte Application to

                                                                                              4   Employ Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech,

                                                                                              5   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                              6   Procedure 2014 [ECF No. 183].

                                                                                              7          10.     On August 23, 2016, the Trustee was appointed as successor trustee in the

                                                                                              8   Debtor’s bankruptcy case.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          11.     On August 22, 2018, WLA filed a Motion to Withdraw in the District Court Action
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   due to Attorney Michael Avakian, Esq. (“Mr. Avakian”) obtaining new employment with the
HOUMAND LAW FIRM, LTD.




                                                                                             11   Department of Labor.

                                                                                             12          12.     On August 24, 2018, the court in the District Court Action entered an Order

                                                                                             13   granting the Motion to Withdraw filed by WLA.

                                                                                             14          13.     On October 15, 2018, the Trustee filed an Ex Parte Application to Employ Law

                                                                                             15   Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard E. Schwartzer,

                                                                                             16   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                             17   Procedure 2014 [ECF No. 264] that sought to employ the Law Office of Yvette Chevalier, PLLC

                                                                                             18   (the “Chevalier Firm”) on a contingency fee basis to represent the Trustee in the District Court

                                                                                             19   Action and any related arbitration.

                                                                                             20          14.     Specifically, the Chevalier Firm would be entitled to a contingency fee award

                                                                                             21   equal to thirty percent (30%) of any amount recovered from the District Court Action and any

                                                                                             22   related arbitration, plus reimbursement of actual costs.

                                                                                             23          15.     On October 15, 2018, the Court entered an Order Granting Ex Parte Application

                                                                                             24   to Employ Law Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard E.

                                                                                             25   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                             26   Bankruptcy Procedure 2014 [ECF No. 268].

                                                                                             27          16.     The court in the District Court Action subsequently entered an order requiring all

                                                                                             28   portions of the dispute to be resolved through binding arbitration.

                                                                                                                                                    -4-
                                                                                                  Case 13-18735-mkn          Doc 313    Entered 05/06/21 16:23:14         Page 5 of 9




                                                                                              1             17.   Due to the complexity of the legal dispute, the Trustee sought to employ the

                                                                                              2   Flangas Law Firm, Ltd. (the “Flangas Firm”) on a contingency fee basis to serve as co-counsel

                                                                                              3   with the Chevalier Firm.

                                                                                              4             18.   On June 16, 2020, FMCS Arbitrator Dennis A. Kist issued an award.

                                                                                              5             19.   On June 23, 2020, a Notice of Arbitrator’s Ruling was filed in the District Court

                                                                                              6   Action.

                                                                                              7             20.   On September 6, 2020, the Flangas Firm filed a Motion to Withdraw, seeking to

                                                                                              8   withdraw as counsel of record for the Trustee.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9             21.   On September 13, 2020, the plaintiffs in District Court Action filed a Motion to
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Vacate Arbitration Award (9 U.S.C. § 10) and Memorandum of Points and Authorities (the
HOUMAND LAW FIRM, LTD.




                                                                                             11   “Motion to Vacate”) that sought to vacate an arbitration award based upon the failure of the

                                                                                             12   arbitrator to disclose certain connections with the parties and their counsel.

                                                                                             13             22.   The Motion to Vacate is still pending as of the date of the filing of this

                                                                                             14   Application.

                                                                                             15             23.   On September 28, 2020, the court in the District Court Action entered an Order

                                                                                             16   granting the Motion to Withdraw filed by the Flangas Firm and ordered the Trustee to obtain new

                                                                                             17   counsel.

                                                                                             18             24.   The Trustee desires to Employ Praemia Law, PLLC (“Praemia”) as his counsel in

                                                                                             19   the District Court Action. Mr. Avakian is no longer employed by the Department of Labor and is

                                                                                             20   now employed by Praemia. He has agreed to represent the Trustee and the bankruptcy estate of

                                                                                             21   the Debtor in the District Court Action and the Trustee believes that Mr. Avakian’s familiarity

                                                                                             22   with the case will be useful in representing the interests of the bankruptcy estate.

                                                                                             23             25.   The proposed terms of the employment of Praemia are as follows: (a) Praemia will

                                                                                             24   be entitled to a contingency fee equal to fifty percent (50%) of any amount recovered from the

                                                                                             25   District Court Action; and (b) Praemia will be entitled to reimbursement of the costs that it

                                                                                             26   advances in the litigation related to the District Court Action.

                                                                                             27             26.   The proposed terms of the employment of Praemia provide that it may accept

                                                                                             28   payment of expenses related to the litigation from other plaintiffs in the District Court Action.

                                                                                                                                                   -5-
                                                                                                  Case 13-18735-mkn         Doc 313     Entered 05/06/21 16:23:14         Page 6 of 9




                                                                                              1             27.   The Trustee believes that the terms of the proposed employment of Praemia is in

                                                                                              2   the best interests of creditors given Praemia’s expertise in labor disputes and their familiarity with

                                                                                              3   the underlying Litigation.

                                                                                              4                                II.     JURISDICTION AND VENUE

                                                                                              5             28.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1134.

                                                                                              6   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The statutory basis for the relief

                                                                                              7   sought is Section 327, 1104 and 1106 of the Bankruptcy Code and FRBP 2014. Venue of

                                                                                              8   Debtor’s Chapter 7 case in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                           III.    PRAEMIA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10             29.   Praemia is well suited for the type of representation required by the Trustee.
HOUMAND LAW FIRM, LTD.




                                                                                             11   Praemia represents management, companies, insurers, and governmental entities exclusively in all

                                                                                             12   areas of labor law, employment law, and defense of claims related to general liability and

                                                                                             13   commercial litigation. Accordingly, the Trustee has determined that Praemia has the resources

                                                                                             14   and experience necessary to represent his interests in the claims asserted in the District Court

                                                                                             15   Action.

                                                                                             16             30.   The attorneys of Praemia that will render services in relation to the District Court

                                                                                             17   Action are familiar with labor and employment law issues and the claims asserted by the Debtor.

                                                                                             18             31.   The Trustee desires to employ Praemia as special litigation counsel to pursue the

                                                                                             19   claims asserted by the Debtor in the District Court Action.

                                                                                             20             32.   The Trustee has selected Praemia because its attorneys have experience in matters

                                                                                             21   of this character and will be able to competently represent the Trustee’s interests in the District

                                                                                             22   Court Action.

                                                                                             23             33.   Following the Trustee’s request that Praemia represent him in this case as special

                                                                                             24   litigation counsel, a conflicts check was undertaken, utilizing Praemia client list. Based upon the

                                                                                             25   conflicts check Praemia and its associates are “disinterested persons” as defined by 11 U.S.C. §

                                                                                             26   101 and do not hold or represent any interest adverse to the bankruptcy estate. See Avakian

                                                                                             27   Declaration.

                                                                                             28   ...

                                                                                                                                                   -6-
                                                                                                  Case 13-18735-mkn         Doc 313      Entered 05/06/21 16:23:14          Page 7 of 9




                                                                                              1             34.   The conclusion that Praemia is a “disinterested” person within the meaning of 11

                                                                                              2   U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(a) is based upon the fact neither Praemia nor

                                                                                              3   any of its attorneys:

                                                                                              4                   (a)    Are or were a creditor, equity security holder, or insider of
                                                                                                                  the Debtor except as stated herein;
                                                                                              5
                                                                                              6                   (b)     Are or were, within two (2) years before the date of the
                                                                                                                  filing the bankruptcy petition, a director, officer or employee of
                                                                                              7                   Debtor as specified in subparagraph (c) of Section 101(14) except
                                                                                                                  as stated herein;
                                                                                              8
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                                  (c)      Hold, or have ever held, an interest materially adverse to
                                                                                              9                   the interest of the estate or of any class of creditors, equity holders,
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                                                  or parties in interest, by reason of any direct or indirect relationship
                                                                                             10
                                                                                                                  to, or interest in, the Debtor or for any other reason except as stated
HOUMAND LAW FIRM, LTD.




                                                                                             11                   herein;

                                                                                             12                   (d)     Represent, or have ever represented, the Debtor, insiders of
                                                                                                                  the Debtor, creditors of the Debtor, any other party in interest, or
                                                                                             13                   their respective attorneys and accountants except as set forth
                                                                                                                  herein; and
                                                                                             14
                                                                                             15                   (e)   Is a relative or employee of the U.S. Trustee or a
                                                                                             16                   Bankruptcy Judge except as stated herein.

                                                                                             17             35.   Except as set forth herein, to the best of my information and belief, neither the

                                                                                             18   Firm nor any of its attorneys has any connection with the Debtor, the creditors, any other parties

                                                                                             19   in interest, their respective attorneys and accountants, the Office of the United States Trustee, or

                                                                                             20   any person employed in the Office of the United States Trustee and that the Firm and each of its

                                                                                             21   attorneys are all disinterested persons pursuant to 11 U.S.C. § 101(14).

                                                                                             22             36.   Mr. Avakian was previously retained by the principal of the Debtor to advise her

                                                                                             23   as to her rights and obligations relating to the claims asserted by the Debtor in the District Court

                                                                                             24   Action.

                                                                                             25             37.   Mr. Avakian was also previously retained by the Trustee to represent the Debtor’s

                                                                                             26   bankruptcy estate in the District Court Action.

                                                                                             27             38.   Praemia represents no interest that is adverse to the Trustee, to the Debtor’s estate,

                                                                                             28   any creditor, any party in interest, the U.S. Trustee, or any attorney or accountant employed by

                                                                                                                                                    -7-
                                                                                                  Case 13-18735-mkn         Doc 313     Entered 05/06/21 16:23:14        Page 8 of 9




                                                                                              1   the foregoing, in matters upon which it will be engaged as counsel. See Avakian Declaration.

                                                                                              2          39.     Accordingly, the Trustee submits that Praemia is a disinterested person within the

                                                                                              3   meaning of 11 U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(a), as it pertains to representing

                                                                                              4   the Trustee as general bankruptcy counsel in the Debtor’s Bankruptcy.

                                                                                              5                                       IV.    COMPENSATION

                                                                                              6          40.     Subject to Court approval, in accordance with 11 U.S.C. § 330, the Trustee seeks

                                                                                              7   to retain Praemia on a contingency fee basis. Specifically, the Retention Agreement provided that

                                                                                              8   Praemia would be entitled to a recovery equal to fifty percent (50%) of the total gross recovery of
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   money from the District Court Action. See Avakian Declaration.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10          41.     The proposed terms of the employment of Praemia provide that it may accept
HOUMAND LAW FIRM, LTD.




                                                                                             11   payment of expenses related to the litigation from other plaintiffs in the District Court Action.

                                                                                             12          42.     Except as stated herein, no promises have been received by Praemia or any

                                                                                             13   attorney of Praemia, as to payment or compensation in connection with the above-referenced

                                                                                             14   bankruptcy case in accordance with the provisions of the Bankruptcy Code, the FRBP, the Local

                                                                                             15   Rules, and orders of the Court. Praemia has no agreement with any other entity to share with

                                                                                             16   such entity any compensation received by the Firm, except as permitted under Section 504(b)(1).

                                                                                             17   See Avakian Declaration.

                                                                                             18   ...

                                                                                             19   ...

                                                                                             20   ...

                                                                                             21   ...

                                                                                             22   ...

                                                                                             23   ...

                                                                                             24   ...

                                                                                             25   ...

                                                                                             26   ...

                                                                                             27   ...

                                                                                             28   ...

                                                                                                                                                   -8-
                                                                                                  Case 13-18735-mkn          Doc 313    Entered 05/06/21 16:23:14       Page 9 of 9




                                                                                              1                                         V.     CONCLUSION

                                                                                              2             WHEREFORE, the Trustee respectfully requests that she be authorized to employ

                                                                                              3   Praemia as special litigation counsel, to represent the Trustee in this bankruptcy proceeding upon

                                                                                              4   the terms set forth in this Application with payment of all fees and costs by the estate subject to

                                                                                              5   notice and hearing and approval of this Court and for such other and further relief as is just and

                                                                                              6   proper.

                                                                                              7             Dated this 6th day of May, 2021.

                                                                                              8                                                    HOUMAND LAW FIRM, LTD.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9
                                                                                                                                                   By: /s/ Jacob L. Houmand
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
HOUMAND LAW FIRM, LTD.




                                                                                                                                                   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                             11                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                                                                                   Las Vegas, NV 89148
                                                                                             12                                                    Telephone: 702/720-3370
                                                                                                                                                   Facsimile: 702/720-3371
                                                                                             13
                                                                                             14                                                    General Bankruptcy Counsel          for   Lenard
                                                                                                                                                   Schwartzer, Chapter 7 Trustee
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                  -9-
